Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT                   FILED
                                                                       UNITED STATES DISTRICT COURT
  Civil Action No. 21-cv-0789-WJM-MEH                                       DENVER, COLORADO
                                                                               5/24/2021
  FRANCISCO SERNA,                                                       JEFFREY P. COLWELL, CLERK


         Plaintiff,

  v.

  DENVER POLICE DEPARTMENT; and
  ANSELMO JARAMILLO,

         Defendants.


               PLAINTIFF’S MOTION TO ADMONISH DEFENDANTS’ COUNSEL FOR
                               EX PARTE COMMUNICATIONS


         Plaintiff Francisco Serna, pro se, seeks an order under FRCP Rule 11 admonishing

  Officer Farley not to engage in further ex parte communication with Magistrate Judge

  Hegarty in violation of both Practice Standard 5 and a previous Notice Magistrate Judge

  Hegarty’s Chambers provided to Plaintiff and Defense Counsel on May 5, 2021.

                           Ex Parte Communication is Forbidden,
                                Yet Occurred May 19, 2021


         Officer Farley engaged Magistrate Judge Hegarty in an ex parte communication via

  phone previous to the issuance of Magistrate Judge Hegarty's "String Cheese" Order. This

  communication occurred after Magistrate's Chambers gave the following notice to Plaintiff

  and Defense Counsel on May 5, 2021:

         As a reminder, any request for relief from the Court must be made in a formal motion
         after conferral with opposing parties as required by D.C.Colo.LCivR 7.1(a). This is
         especially important since this is Judge Martinez’s case, and he will be the one to
         rule upon any filed motion (unless referred to Magistrate Judge Hegarty).

  This is the same guidance provided in practice standards by:

         5. Ex parte communications: Unless specifically authorized, neither counsel nor pro
         se litigants may communicate about a case by letter or telephone call to the Court.
Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 2 of 7




         All communications must be made in the form of a motion, brief, notice, or status
         report, and must be served on all opposing counsel and pro se parties.


  From the language of the ex parte rule it is clear that Officer Farley’s phone call to the court

  was forbidden. If phone calls were only discouraged, the rule would state “should not call”

  not “may not call”. Plaintiff brought this violation to the attention of Officer Farley, who

  suggested that he was surprised the Chambers responded the way they had. “I do not

  know why the Court responded to your May 5 request in the way that it did. I suggest that

  you bring it up at the Scheduling Conference if you have questions or concerns” (May 19

  email 4:58 pm).

         Because the scheduling conference has been vacated, Plaintiff addresses his

  concerns in this Rule 11 Motion requesting the court admonish Officer Farley.

                                       Prejudice to Plaintiff

         Plaintiff has been prejudiced by this bias forming communication that Officer Farley

  made with this court’s Magistrate for the purpose of "guidance". The guidance Mr. Farley

  sought was whether to submit an empty scheduling order as he stated Mr. Serna had not

  provided his feedback. In this context, Magistrate Judge Hegarty issued an order to vacate

  the scheduling conference and stay discovery.

         The domino effect began with Officer Farley giving no notice to Plaintiff of his

  intentions to renegotiate scheduling with the Magistrate and the Magistrate's order being

  issued before Plaintiff had received official mailed notice of Mr. Farley's "String Cheese"

  Motion being filed. In Mr. Farley's Motion to vacate the scheduling order, he "certifies" that

  he has fully conferred before filing the motion: "Undersigned counsel for Defendants

  certifies that he has conferred with pro se Plaintiff several times . . " (Defendants Motion to

  Stay Discovery, 1) Yet, never during conferral did Defendants' Counsel state their intentions




                                                                                                   2
Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 3 of 7




  to independently renegotiate scheduling on grounds that were supplied to Magistrate Judge

  Hegarty--should Defendants' Counsel submit an empty scheduling order?

         Plaintiff continues to confer with Defendant’s Counsel regarding an alleged material

  misrepresentation in their Motion to Stay Discovery and Vacate the Scheduling Conference.

  Plaintiff has asked for a correction. Defense Counsel has asserted no correction is

  necessary. Plaintiff treats his request to admonish Officer Farley for ex parte

  communication separately from his concerns over misrepresentations, not here addressed.

                   Prejudice From Trial Court Following Ex Parte Communication

         The prejudice to Plaintiff from a temporary stay in discovery is considerably smaller

  than the prejudice Plaintiff feels from the procedure the court endorses under Officer

  Farley’s leadership: 1) Allowing ex parte communication 2) on a subject of material

  substance 3) that had not been conferred upon 4) that characterized Plaintiff in a negative

  light 5) the court then balancing Plaintiff's interests without hearing from Plaintiff 6)

  providing him no notice prior to providing an immediate order in favor of Defendants 7)

  based on frivolous argument 8) that a discovery stay can be equated with a protective order

  9) that was advanced on new authority researched by the magistrate. This multiplicity of

  abuses indicates clear partisanship.

         Magistrate Judge Hegarty balances Plaintiff's interests with no feedback from

  Plaintiff demonstrating the prejudicial bias Plaintiff alleges has resulted from the ex parte

  communication. Plaintiff continues his analysis of the bias inherent in the order’s misuse of

  discretion.

                   Magistrate Judge Hegarty’s Order is Extra Jurisdictional
                       which Reflects Bias Peddling of Officer Farley


         Magistrate Judge Hegarty rests his "sound discretion" to stay all discovery on

  authority from a protective order provision in the Fed. R. Civ. Proc. It is clear from his order,

                                                                                                  3
Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 4 of 7




  the language of the Rule 26, and the case that Magistrate Judge Hegarty uses to support

  his order, that his order exceeds Article III jurisdiction of the trial court: “The decision to

  grant a protective order is vested in the district court's discretion.” Wang v. Hsu, 919 F. 2d

  130 - Court of Appeals, 10th Circuit 1990.

          Defendants' Counsel have not moved for a protective order, they have moved for a

  stay of discovery. Yet, Magistrate Judge Hegarty’s discretion is not restrained by this detail

  or a common sense limiting of his order to the eight explicit options provided by Rule

  26(c)--clear limitations on the scope of the trial court’s jurisdiction. Expressio unius exclusio

  alterius.

          Judicial impartiality is further undermined by the magistrate’s introduction of new

  authority to justify his order. Wang v. Hsu, the foundation of the order’s authority, is not

  cited by Defense counsel’s Motion to Stay Discovery. Fair play is violated by the court when

  the Magistrate assists Defense Counsel’s motion supporting it with new authority.

  Unfortunately for the Magistrate, Defense Counsel presented only district court dicta, which

  the magistrate was understandably reluctant to use as support for a stay “generally

  disfavored in this district”.

          Magistrate Judge Hegarty’s efforts to assist Defendants violate the impartiality

  required of a trial court. Plaintiff is ready for the adversary that he chose but not for an

  adversary that also has duties to officiate. Plaintiff respects the court’s right to ascertain the

  law when proper authority is not provided by the moving party, but:

          1) Basing an order on new authority should involve a process of notice to the Plaintiff

          so that he might refute the authority.

          2) Magistrate Judge Hegarty did not ascertain the law but only clarified with new

          authority that his order exceeded jurisdiction.




                                                                                                    4
Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 5 of 7




         Magistrate Judge Hegarty utilizes broad discretion to protect Defense Counsel’s

  clients from “annoyance, embarrassment, oppression, or undue burden or expense

  [including one or more of the following]” (Plaintiff brackets the limiting language of Rule

  26(c) to indicate that it was left out of Magistrate Judge Hegarty’s reasoning). Yet what

  undue burden have Defense Counsel's clients been protected from?

         The burdensome discovery request that Defendants now evade by having solicited

  an order from this court's Magistrate, amounts only to a request for the Training bulletin that

  Defense Counsel states was issued in their Rule 65 brief following the wrongful confiscation

  of Plaintiff's hemp plants:

        Further, based on the allegations in Mr. Serna’s Motion, and to avoid any further
        confusion about the Denver Police Department’s policy related to hemp/marijuana
        clones or seedlings, training bulletin will be issued to remind detectives of the
        guidelines established by the policy.
  (Response to Plaintiff’s Construed Motion for Preliminary Injunction, at 12).


  Plaintiff, after having attempted unsuccessfully to obtain the bulletin via an open information

  request, had made the request of Defense counsel. In part, Plaintiff wanted to hold the

  bulletin as protection for his hemp flowers while traveling through the same checkpoint that

  resulted in previous confiscation of his plants.

         To whatever degree Magistrate Judge Hegarty manages to protect Defendants from

  “annoyance, embarrassment, oppression, or undue burden or expense, [including one or

  more of the following:]”, the jurisdictional use of his discretion is limited by the limiting

  language he omits from his reasoning--the eight options under Rule 26(c).

           The trial court’s Article III jurisdiction is exceeded when issuing orders not

  grounded in the clear boundaries of the Federal Rules of Civil Procedure. Certainly the

  Supreme Court can make rules of procedure and evidence following public notice and

  discussion but “(b) Such rules shall not abridge, enlarge or modify any substantive right.”



                                                                                                  5
Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 6 of 7




  USC 28 Section 2072. My right to discovery and to litigation under the Federal Rules of

  Civil Procedure is the substantive right referred to by this provision--a “substantive right”

  that cannot be abridged by Magistrate Judge Hegarty’s “sound discretion” or even rules

  propagated by the Supreme Court with notice because congress has limited rule making

  authority. Magistrate Judge Hegarty does not have discretion to introduce personal rules

  into the officiation of this litigation.

          Application of extra jurisdictional discretion reflects the bias peddling Plaintiff alleges

  that coincided with Officer Farley’s ex parte phone call that violated the Practice Standards

  and previous notices from Judge Hegarty’s chambers.

          Plaintiff requests an order from Judge Martinez that will admonish Officer Farley for

  ex parte misconduct.

          Dated this 24 day of May, 2021.



                                             Respectfully submitted,

                                             s/ Francisco Serna
                                             Francisco Serna
                                             austinfarmer11@gmail.com
                                             737-247-1474
                                             10107 FM 969
                                             Austin, TX 78724




  Plaintiff, Francisco Serna, declares all factual statements in this Motion are based in

  personal knowledge and are true.



  s/ Franciso Serna




                                                                                                    6
Case 1:21-cv-00789-WJM-MEH Document 31 Filed 05/24/21 USDC Colorado Page 7 of 7




                                 Certificate of Service

  I certify that on this 24 day of May 2021, I sent via email to Defense counsel at
  Conor.Farley@denvergov.org, Jennifer.Johnson2@denvergov.org,
  BONNIE.MARSH@denvergov.org (paralegal) and the court’s electronic system via the pro
  se email he was provided by the clerk a copy of this PLAINTIFF’S MOTION TO ADMONISH
  DEFENDANTS’ COUNSEL FOR EX PARTE COMMUNICATIONS


  s/ Francisco Serna
  Pro se Plaintiff




                                                                                     7
